Citation Nr: 1734569	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  10-22 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent for cervical strain with degenerative disc disease.

2.  Entitlement to an initial disability rating greater than 10 percent for radiculopathy, right upper extremity, associated with cervical strain with degenerative disc disease.

3.  Entitlement to an initial disability rating greater than 10 percent for radiculopathy, left upper extremity, associated with cervical strain with degenerative disc disease.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1991 to October 1991 and again from April 1996 to September 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and May 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In May 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding has been associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay, additional development is necessary prior to the adjudication of the Veteran's claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

The Board previously remanded the claims in January 2017 to afford the Veteran a VA examination in compliance with the findings of Correia v. McDonald, 28 Vet. App. 158 (2016).  Unfortunately, the subsequent examination report from February 2017 does not indicate whether range of motion findings for the cervical spine disability were measured in both active and passive motion and/or in weight-bearing and nonweight-bearing.  Accordingly, the Veteran must be afforded a new VA examination in compliance with Correia and the previous remand directives.  Id.; see Stegall v. West, 11 Vet. App. 268, 271 (1998) (Board remand confers a right on a claimant to compliance with the remand order).

Given the need to remand for a new examination of the cervical spine, the Board finds that such examination will be pertinent to the Veteran's claim for higher initial ratings for cervical radiculopathy of the bilateral upper extremities and, as such, the radiculopathy issues must also be remanded.  The Board notes that the February 2017 VA examination report indicated that radiculopathy was not present, in contrast to the previous March 2015 VA examination, which noted the presence of mild radiculopathy.   

Lastly, the Board notes that there are likely outstanding VA treatment records as the most recent VA medical records in the claims file are dated in January 2017.  Therefore, all outstanding VA treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records dated from January 2017 to the present.

2. Thereafter, schedule the Veteran for an appropriate VA examination to identify the nature, extent and severity of all manifestations of his service-connected cervical spine disabilities, to include cervical radiculopathy of the upper extremities.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  

a)  Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  

If the neck cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b)  The examiner is requested to comment on any significant changes in severity and the approximate date of the change in severity during the appeal period for the Veteran's bilateral cervical radiculopathy.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall, 11 Vet. App. at 271.

4.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the matter is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




